Citation Nr: 0800898	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for tinnitus.  

In August 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran contends that service connection is warranted for 
his tinnitus.  During the August 2007 hearing, the veteran 
testified that he began to experience ringing in his ears 
during his basic training.  He further added in his September 
2005 personal statement, that being a member of the artillery 
unit while stationed in Korea exposed him to an excessive 
noise environment which further intensified his tinnitus.  
Service records reveal that the veteran's military 
occupational specialty (MOS) was a field wireman.  The 
veteran asserts that his current diagnosis of tinnitus is 
attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The veteran is 
competent to allege that he noticed ringing in the ears while 
in service; however, the separation examination is silent for 
such complaints of tinnitus.  Clinical evaluation of the ears 
at that time was normal, and the veteran indicated on his 
December 1969 report of medical history as never having or 
had ear, nose, or throat trouble.  

Post service treatment records reflect continuing treatment 
and complaints associated with the veteran's ears, which also 
note repeated complaints of ringing in the ears.  In 1975, a 
left ear mastoidectomy was performed, followed by surgery for 
cholesteatoma to the left middle ear and a second mastoid of 
the left ear in April 1994.  Since the veteran's ear surgery, 
the veteran has repeatedly complained of tinnitus with 
"swishing sounds" in his left ear.  An October 1984 private 
medical record notes left ear surgery being performed for a 
"chronic tinnitus problem," and an April 1993 private 
treatment record reports the recurrence of ringing in the 
ear.  Similarly, a May 1993 private treatment record 
documents the veteran's history for "ringing/hissing 
tinnitus."  Finally, private medical statements dated March 
1994 and May 1994 comment on the veteran's complaints of 
tinnitus with swishing sounds in his left ear.  

Based upon the evidence in the claims file, the first time 
the veteran's tinnitus is shown is in the October 1984 
private medical record, which is many years following the 
veteran's discharge from service.  The Board acknowledges 
that the veteran has contended, in essence, that his tinnitus 
has existed since his military service.  The veteran is also 
competent to state that he was exposed to acoustic trauma 
during basic training and as a field wireman.  Additionally, 
the Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of tinnitus being caused by inservice 
noise exposure during service or immediately thereafter.  In 
this regard the Board also notes that the absence of evidence 
in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002) (holding that negative evidence means that "which 
tends to disprove the existence of an alleged fact").  
Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Court held that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
service medical records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence showing continuity of symptomatology, 
the Board finds that the evidence weighs against the 
veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 120- 
21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disabilities and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  

In March 2006, the veteran was afforded a VA examination for 
his tinnitus.  During the examination, the veteran indicated 
that his tinnitus began during his military career around 
1971 or 1972.  He reported an intermittent ringing in the 
right ear that occurred once or twice a month and lasted for 
one or two days.  The veteran stated that he was exposed to 
military noise exposure from grenades, rifles, rocket 
launchers, machine guns, 105 Howitzers, and 155 Howitzers.  
He explained that he was issued hearing protection during 
basic training, but could not recall whether he used it or 
not; however, he did recall that he used earplugs and 
earmuffs while working in a plywood mill after being 
discharged from service.  Upon a review of the veteran's 
claims file and physical examination, the examiner noted that 
because there were no noted complaints of tinnitus during the 
veteran's period of service, and he specifically denied ear, 
nose, and throat trouble on his December 1969 report of 
medical history, the veteran's tinnitus is "not due to his 
military service."  There is no competent evidence to 
balance the March 2006 VA opinion.  

The Board also notes that the March 2006 VA examiner noted 
that the veteran should undergo an evaluation by an ear, 
nose, and throat (ENT) physician to determine whether the 
"veteran's left ear tinnitus is related to his mixed hearing 
loss in the left ear."  While the Board acknowledges this 
statement, a remand for an additional medical examination is 
not warranted because the veteran is currently not service-
connected for a hearing loss disability.  

The Board is aware of the veteran's contentions that his 
tinnitus is somehow etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for this claim.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board finds that the veteran's claim for service 
connection for tinnitus cannot be granted because there is no 
evidence of tinnitus at the time he separated from service, 
no evidence of continuity of symptomatology of tinnitus from 
the time he separated from service until the first objective 
showing of hearing loss and tinnitus in October 1984, and no 
competent evidence of a nexus between tinnitus to his active 
military service.  

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claim of service 
connection for tinnitus and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2005 letter sent to the veteran.  
In the September 2005 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
supplemental statement of the case was also issued to him in 
September 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records from October 1984 to 
November 2005, and VA outpatient treatment records dated 
January 1969 to December 2005.  The veteran was also provided 
an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


